Filed 3/9/22 In re F.L. CA4/3



                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE

 In re F.L., a Person Coming Under the
 Juvenile Court Law.
                                                                         G060729
 ORANGE COUNTY SOCIAL SERVICES
 AGENCY,                                                                 (Super. Ct. No. 19DP1214/A)

      Plaintiff and Respondent,                                          OPINION

           v.

 C.L.,

      Defendant and Appellant.




                   Appeal from an order of the Superior Court of Orange County, Antony C.
Ufland, Judge. Affirmed.
                   Valerie N. Lankford, under appointment by the Court of Appeal, for the
Defendant and Appellant, C.L.
                   Leon J. Page, County Counsel, Karen L. Christensen and Aurelio Torre,
Deputy County Counsel, for Plaintiff and Respondent.
                   No appearance for the Minor.
                                             *               *               *
              Celine L. (Mother) appeals the juvenile court’s grant of a supplemental
petition filed pursuant to Welfare and Institutions Code section 387, removing her four-
year-old daughter, F.L., from Mother’s physical custody as the underlying dependency
case for the child proceeds.
              Mother challenges the sufficiency of the evidence for the court’s findings
that its earlier order allowing Mother joint physical custody was ineffective, that the child
was at risk of substantial danger, and that there were no reasonable means short of
removal to protect the child. We conclude substantial evidence supports the court’s
supplemental petition order and affirm.


                                              I
                          FACTUAL AND PROCEDURAL HISTORY
A. The Child’s Initial Detention and The Juvenile Court’s First Protective Custody
Warrant
              In September 2019, Mother was arrested on an outstanding warrant for
allegedly violating probation, after a police officer made contact with her based on a
report that Mother had hit walls, made a mess, and refused to leave a medical center.
Then two-year-old F.L. had been with Mother at the location, wearing dirty pajamas and
walking barefoot in the parking lot. Mother did not have any food for F.L., money, or
wipes to clean the child. Mother reported to the police she was homeless and did not
have contact information for D.P., the father of F.L. (Father).
              Four days later, the Orange County Social Services Agency (SSA) filed its
initial petition for F.L. in this case, alleging among other things that Mother had a history
of substance abuse and domestic violence, had failed to care for the needs of F.L.’s older
half-siblings, and that Mother did “not have a safe and stable home in which to provide
appropriate care for” F.L. The juvenile court ordered F.L. detained, vested the child’s



                                              2
custody with SSA for placement, and encouraged Mother to participate in family services
offered by SSA.
                After F.L. was initially placed with a caregiver, Mother’s criminal case
arising from her arrest was dismissed because the probation period on which it was based
had expired five months earlier. Three months after F.L.’s initial detention, SSA
conducted a first child and family team meeting in December 2019 with Mother, Father,
and the caregiver. Mother and Father agreed to participate in services offered, including
counseling for both parents and drug patch testing for Mother.
                One week later, F.L. was released to the custody of Mother, who was then
living in an emergency shelter. Two weeks later, however, SSA obtained a protective
custody warrant to have the juvenile court detain F.L. because drug patch testing results
indicated Mother’s use of methamphetamine. SSA then filed an amended petition
amending its earlier allegations about Mother’s criminal case but maintaining Mother had
a history of substance abuse and domestic violence, had failed to care for the needs of
F.L.’s older half-siblings, and did not have a safe and stable home for F.L. The child was
detained by the court and placed with a foster family. The following day, SSA received
communication that Mother had failed to submit two drug patches for testing after her
positive result patch.
                At the juvenile court’s January 2020 jurisdiction hearing, the court found
the amended petition allegations true and concluded F.L. fell within the provisions of
Welfare and Institutions Code section 300, subdivisions (b)(1) [failure or inability to
                                                                              1
adequately supervise or protect child] and (j) [abuse or neglect of siblings]. Father was
assessed for physical custody of F.L.; after F.L. was removed from Mother’s custody in
May 2020, the court ordered custody to father. (§ 361, subds. (c)(1) [substantial danger
to the physical health, safety, protection, or physical or emotional well-being of the child


1
    All further statutory designations are to the Welfare and Institutions Code.

                                               3
if returned home and there are no reasonable means to protect the child's physical health
without removal].)


B. Initial Case Plan Progress
              As part of its dispositional ruling, the court approved a case plan submitted
by SSA which Mother participated in developing and subsequently signed. In the plan,
Mother agreed to be tested for substance use through a drug patch and that “[a]ll drug
[and] alcohol tests [were] to be negative.” The plan also advised Mother: “If you test
positive, you will be required to complete a substance abuse treatment program approved
by SSA.” As to visitation with F.L., the plan provided that SSA would “authorize a trial
of the child in [M]other’s home for a period of up to sixty [] days, in advance of
reunification if [M]other [] met the case plan requirements.”
              Based on the minutes of a subsequent child and family team meeting in
October 2020, Mother “successfully participated . . . in her case plan elements,” including
making progress with services offered by SSA, visits with F.L., and a residential
substance abuse program at a second shelter. Accordingly, F.L. began a trial visit with
Mother, resulting in the then three-year-old child spending equal amounts of time at the
respective residences of Mother and Father. During this successful trial period, no
welfare concerns were reported and the child reported feeling happy and safe at Mother’s
home.
              As of December 2020, SSA reported that Mother had “continued to test via
drug patch and” had “tested sequentially negative [since] September[] 2020.” SSA also
reported “mother ha[d] proven her ability to provide [for] the child’s needs, [including]
medical[,] . . . emotional, and [] physical care.” Based on Mother’s progress, at a six-
month review hearing in January 2021, the juvenile court ordered that custody of F.L. be
placed jointly with Mother and Father and for family maintenance services to continue
for both parents.

                                             4
C. The Second Protective Custody Warrant and SSA’s Section 387 Supplemental Petition
              Mother’s progress notwithstanding, she left her residence three months later
after refusing to sign a disciplinary warning for returning late from a one-hour pass to
change her drug patch. Within a week, SSA received a report from Mother’s drug patch
testing laboratory indicating a positive test result for heroin use. Mother denied any
substance use and claimed the test result was a false positive. She underwent a different
drug test the day after the positive patch result communication; that test was negative.
SSA’s social worker quoted Mother as stating over the phone that she had not used drugs
and “ha[d] never used drugs before,” claiming: “there are no records of me using drugs.”
              Mother provided SSA information about food and medications she had
taken and SSA made inquiries with the patch testing laboratory whether any of those
elements could have caused a false positive result. SSA also conducted another child and
family team meeting with Mother, who affirmed she would provide a drug-free
environment for F.L. Four days later, the laboratory explained F.L.’s patch had tested
positive for a metabolite of heroin and that “[o]nly one drug and that drug being [h]eroin
metabolizes down” to that metabolite.
              Subsequently, although Mother’s next drug patch test result was negative
for all substances, ten days later, the following patch again indicated both heroin and
methamphetamine use. Five days later, SSA provided Mother with a list of outpatient
substance use programs for Mother to enroll in as stipulated in her case plan for positive
test results. Mother responded by text message, stating: “No[,] I’m not taking it because
I’m not a drug addict. Sorry.”
              That same day, SSA received a letter from a physician assistant who had
been treating Mother for one year. The physician assistant explained she wrote the letter
to “document that some of the medications [Mother was] currently taking [could] cause a
false positive for various illicit drugs.” SSA forwarded the letter to the laboratory and,

                                              5
the following day, spoke with the physician assistant. She reported to SSA that Mother
had been diagnosed with posttraumatic stress disorder and polysubstance dependency.
The physician assistant further reported Mother had “been compliant in her treatment and
ha[d] address[ed] substance use in sessions,” including “answering questions about [past]
substance use and/or use of methamphetamines,” but also stating she was now sober.
              On the same day, Mother reported to SSA she had changed her mind about
seeking substance abuse treatment and had enrolled in a program. Notwithstanding,
Mother maintained she had not used any substances and that the patch results were false
positives. The next day, the laboratory reaffirmed its test results to SSA. Then, four days
later, the laboratory reported that a third patch result had come back with a positive
result, this time for methamphetamine only.
              Three days later, SSA applied for another protective custody warrant to
again have the juvenile court detain F.L. The application noted that, within the date
ranges of Mother’s three positive patch results, she had undergone additional randomized
drug testing that returned five negative results, two of them falling within the same time
frame as the positive results. The warrant application stated Mother continued to deny
drug use and that she offered a possible explanation of having “unintentionally touched
the surfaces touched by people who actively use drugs.” SSA asserted in its application it
was “concerned for the safety and well-being of [F.L.],” based on Mother’s “unresolved
substance abuse issues as evidenced by her positive drug tests for methamphetamine and
heroin” and that “removal from [M]other [wa]s necessary.”
              The juvenile court granted the warrant application and, as had happened 17
months earlier, F.L. was removed from Mother’s physical custody. A few days later,
SSA filed the section 387 supplemental petition underlying this appeal (the 387 petition).
It alleged a combination of Mother’s ongoing substance abuse and denial of drug use and
asserted the court’s then existing order allowing F.L. to remain in Mother’s custody
under SSA’s supervision was ineffective in protecting the child.

                                              6
              The court conducted a detention hearing on the petition in June 2021,
where Mother asserted that aside from the questionable nature of the patch test results,
“there [was] no indication in any report that any use led to inadequate safety or protection
or put [F.L.] in danger.” The court sustained SSA’s allegations and entered an interim
protective order placing F.L. with Father only, pending the outcomes of the court’s
findings on jurisdiction and disposition.


D. The Challenged 387 Petition Ruling
              The juvenile court combined its jurisdiction and disposition hearings for the
387 petition and, after granting a continuance request by Mother to conduct a hair follicle
drug test, conducted the combined hearing on September 16, 2021. It received into
evidence six status update reports by SSA, which included information about Mother’s
positive visits with F.L. and her entry, two months before the hearing, into a residential
substance abuse center where she was participating in counseling, parenting education,
and testing. The center submitted a letter reporting that Mother was “engaged in her
program of recovery and show[ed] much motivation and action to continue maintaining
sobriety and personal growth.”
              The most recent testing update at the hearing was that Mother had
continued to submit to different testing that all returned negative results, including the
hair follicle test Mother had submitted. As to patch testing, the updates showed that in
the three months since F.L. had been removed most recently under the juvenile court’s
second protective custody warrant, four more patches had returned positive for
methamphetamine use but thereafter five patches had returned negative. SSA’s update
reports showed Mother maintained she had not used drugs and that the patch results were
false positives.
              Only Mother testified at the hearing. She maintained she had not used the
illicit drugs her patch test results had indicated. Although she testified about her different

                                              7
testing that had all returned negative results, Mother acknowledged that of the different
test types, the patch testing had the most sensitivity to drug use, meaning a patch test
could detect the presence of drugs that Mother’s other testing would not necessarily
detect. On cross-examination, Mother confirmed she was attending Alcoholics
Anonymous and Narcotics Anonymous but stated she did not yet have a sponsor and
maintained she did not have any substance abuse issue. She also repeatedly denied ever
having used any illicit drugs, including methamphetamine.
              During closing arguments, SSA asserted its goal was to reunite F.L. with
Mother, but that reunification could not “happen as long as [Mother] continue[d] to deny
the struggles of substance abuse that [] led to [F.L.]’s removal.” SSA asked that its 387
petition be granted and for Mother to continue receiving services. F.L.’s counsel joined
SSA’s position, explicitly citing the child’s previous removal from Mother’s custody
following her 2020 positive patch test result for methamphetamine. Counsel commended
Mother for her efforts to improve her situation, but stated that F.L.’s desire was for
Mother to “get honest with herself regarding the extent and history of her substance
abuse.” Father similarly noted Mother is a great parent to F.L., but joined with SSA and
                                                                        2
the minor for the purposes of the court’s ruling on the 387 petition.
              Mother’s counsel reasserted the fact that Mother’s positive patch test results
lay in the context of many negative different test results, but confirmed Mother’s
acknowledgement that the different results did not negate the patch results because of the
difference in sensitivity levels for the respective tests. Mother cited to her efforts since


2
   Mother’s briefing cites to portions in the record containing allegations about F.L.’s
welfare while in her stepmother and Father’s care—e.g.: SSA was “concerned with the
supervision the child [wa]s receiving while in the care of the father and the source of
[observed] injuries, whether they are intentional or unintentional. [¶] Additionally, the
father ha[d] not been transparent regarding his residence.” Even if true, the allegations
would not change the fact the juvenile court had substantial evidence upon which to base
its decision.

                                              8
her alleged positive test results to demonstrate she was “staying sober for” F.L.
              After considering the evidence and arguments of counsel, the juvenile court
sustained the 387 petition allegations, found reasonable efforts had been made to prevent
F.L.’s removal from Mother’s custody, and removed the child. The court placed the child
with Father and adopted SSA’s case plan to continue providing Mother with services and
scheduled a six-month review hearing.


                                             II
                                        DISCUSSION
              Mother argues the evidence was insufficient to support the ultimate
jurisdictional fact necessary for the 387 petition: that the juvenile court’s prior placement
order vesting joint physical custody of F.L. with Mother was ineffective in protecting the
child. (In re Jonique W. (1994) 26 Cal.App.4th 685, 691.) She asserts: “[T]here [wa]s
no evidence [she] was a substance abuser, nor was there any evidence that [she] used
drugs while F.L. was in her [] care, [and, alternatively,] even if she did,” there was an
insufficient evidentiary nexus showing that using illicit drugs “placed F.L. at risk of
harm.” We review the record for substantial evidence and conclude none of Mother’s
contentions provide a basis to reverse the court’s 387 petition ruling.


A. Standard of Review and Section 387 Principles
              A 387 petition can authorize a change to a dependent child’s placement
with a parent to a more restrictive placement. (See In re Brianna S. (2021)
60 Cal.App.5th 303; Cal. Rules of Court (CRC), rule 5.560(c).) Through a bifurcated
hearing, the court must first implement the same procedures as a jurisdictional hearing
and determine: (1) whether the factual allegations of the 387 petition are true; and (2)
whether the court’s previous dispositional ruling for the child was ineffective. (CRC,
rule 5.565(e)(1).) If the court sustains both points by a preponderance of the evidence, it

                                              9
must also make dispositional findings according to the same procedural rules that apply
to disposition hearings (CRC, rule 5.565(e)(2) [referencing CRC, rule 5.695]), under a
clear and convincing evidentiary standard (CRC, rule 5.695(c) [referencing § 361]).
              One ground for removal is finding “[t]here is or would be a substantial
danger to the physical health, safety, protection, or physical or emotional well-being of
the minor if the minor were returned home, and there are no reasonable means by which
the minor’s physical health can be protected without removing the minor from the
minor’s parent’s . . . physical custody.” (§ 361, subd. (c)(1).)
              We review both the juvenile court’s supplemental jurisdictional and
dispositional findings for substantial evidence. (In re T.W. (2013) 214 Cal.App.4th 1154,
1161.) “When reviewing a finding that a fact has been proved by clear and convincing
evidence, the question before the appellate court is whether the record as a whole
contains substantial evidence from which a reasonable fact finder could have found it
highly probable that the fact was true. In conducting its review, the court must view the
record in the light most favorable to the prevailing party below and give appropriate
deference to how the trier of fact may have evaluated the credibility of witnesses,
resolved conflicts in the evidence, and drawn reasonable inferences from the evidence.”
(Conservatorship of O.B. (2020) 9 Cal.5th 989, 1011-1012 (O.B.); [clear and convincing
evidentiary standard “falls between the ‘more likely than not’ standard commonly
referred to as a preponderance of the evidence and the more rigorous standard of proof
beyond a reasonable doubt”] id at p. 995.) For both categories of findings, Mother has
the burden to show no substantial evidence supporting them. (In re T.W., supra,
214 Cal.App.4th at p.1162.)
              Mother’s arguments for reversal provide no basis to overturn the juvenile
court’s 387 petition ruling because her interpretation of the evidence that was before the
court relies on a view favorable to her and not SSA, which prevailed on the petition.
(O.B., supra, 9 Cal.5th at pp. 1011-1012.) Substantial evidence supports the court’s

                                              10
findings of a “fairly well-documented substance abuse history,” sufficient danger arising
from Mother’s ongoing struggle, and no reasonable alternative means of protecting F.L.
other than removal as the dependency case proceeded.
              “The focus of the [the dispositional removal] statute is on averting harm to
the child.” (In re Cole C. (2009) 174 Cal.App.4th 900, 917) “The juvenile court has a
special responsibility to the child as parens patriae and must look to the totality of a
child’s circumstances when making decisions regarding the child” (In re Chantal S.
(1996) 13 Cal.4th 196, 201), including assessing past conduct when appropriate (In re
Cole C., supra, 174 Cal.App.4th at p. 917). “‘Some risks may be substantial even if they
carry a low degree of probability because the magnitude of the harm is potentially great.
. . . Thus, in order to determine whether a risk is substantial, the court must consider both
the likelihood that harm will occur and the magnitude of potential harm . . . .’” (In re I.J.
(2013) 56 Cal.4th 766, 778, quoting People v. Hall (Colo.2000) 999 P.2d 207, 217-218.)
In California, the gravity of the relationship between the potential negative effects of
substance abuse and harm to children is explicit. (§ 300.2 [“[t]he provision of a home
environment free from the negative effects of substance abuse is a necessary condition
for the safety, protection and physical and emotional well-being of the child”]. However,
the statutory language does not mean that drug use, or abuse, standing alone, is a
sufficient basis for action. (See In re L.W. (2019) 32 Cal.App.5th 840, 849 [“On the other
hand, our case law stands for the proposition that drug use or substance abuse, without
more, is an insufficient ground to assert jurisdiction in dependency proceedings under
section 300”].)
              In this case, SSA’s primary report for the 387 petition hearing included the
communication by Mother’s treating physician assistant, discussed above, that Mother
had been diagnosed with polysubstance dependency. The report also presented the
juvenile court with information that Mother was denying drug use to both the physician
assistant and SSA, at the same time that repeated patch tests demonstrated that she was

                                             11
not sober. This was sufficient evidence from which the court could draw a conclusion
that Mother was struggling with a substance abuse issue.
              Viewing the record in the light most favorable to SSA, substantial evidence
also supports the requisite nexus between Mother’s substance abuse struggle and
substantial danger to her daughter, F.L. As noted, section 361, subdivision (c)(1),
requires present or future danger to a dependent child to justify removal of parental
custody and a low probability of danger by itself does not necessarily negate justification
for removal where the magnitude of the danger is great. (See In re I.J., supra, 56 Cal.4th
at p. 778.) Denial about a source of danger can increase both the probability of harm the
child could suffer (see, e.g., In re S.R. (2020) 48 Cal.App.5th 204, 223; see also In re
Gabriel K. (2012) 203 Cal.App.4th 188, 197) as well as the magnitude of its effects (see,
e.g., Angela S. v. Superior Court (1995) 36 Cal.App.4th 758, 763-764). Here, Mother’s
categorical denial of substance use amplified the danger F.L. faced, given the totality of
the circumstances before the juvenile court, including the child’s tender age of four at the
time of the 387 petition hearing. (See In re Christopher R. (2014) 225 Cal.App.4th 1210,
1219-1220 [for a child of “tender years,” younger than seven, a parent’s substance abuse
issue provides prima facie evidence of substantial risk of harm to the child].) The court
reasonably could conclude Mother’s inability to confront substance abuse, even though it
could mean losing custody of her child, posed a substantial danger to F.L. Mother has
not carried her burden to show we must conclude otherwise. (In re T.W., supra,
214 Cal.App.4th at p.1162.)
              None of Mother’s discussed case law persuades us there was insufficient
evidence in this case. She most heavily relies on In re L.C. (2019) 38 Cal.App.5th 646
(L.C.). Contrary to her assertion that the facts here are similar, L.C. instead aptly
underscores the fundamental contrast between denial and acknowledgement of substance
use. In L.C., a child protection agency filed a juvenile dependency petition asserting the
legal guardian of a six-year-old child abused amphetamine and methamphetamine. (Id. at

                                             12
p. 648.) The guardian lied to a social worker about drug use, missed a drug test, and
twice tested positive for using methamphetamine. (Id. at pp. 648-650.) “[T]he juvenile
court sustained [jurisdictional] allegations that [the guardian] abused [drugs] . . .
render[ing] him unable to provide regular care for [the child] and plac[ing] her at risk of
serious physical harm.” (Id. at p. 651.)
              In reversing for insufficient evidence, the appellate court in L.C. held that
“evidence of a legal guardian’s occasional methamphetamine use outside the legal
guardian’s home and while the child was in the care of another adult in the home does not
support dependency jurisdiction . . . . No substantial evidence showed that the legal
guardian abused methamphetamine [nor that] the child was at risk of serious physical
harm.” (L.C., supra, 38 Cal.App.5th at p. 648.)
              Importantly, the appellate court noted that “[a]t the [underlying] hearing
[for that appeal], [the guardian] acknowledged that he tested positive twice for
methamphetamine and that he lied to the social worker when he denied using
methamphetamine. [The guardian] testified that he lied because he did not want the
social worker to remove [the child] from his custody. [The guardian] testified that he
took methamphetamine when he was at a party at a hotel. [The guardian] took
methamphetamine in December 2017 and February, August, and September 2018. His
only method of using methamphetamine was smoking it. During cross-examination, [the
guardian] testified that he used methamphetamine at most six or seven times, and [the
child protection agency] did not contest this number.” (L.C., supra, 38 Cal.App.5th at
p. 650.)
              The L.C. court returned to the factual points above when it rejected the
respondent child protection agency’s argument for an affirmance. It stated that,
“[a]lthough respondent correctly points out that [the guardian] initially lied about his use
of methamphetamine, he modified his conduct when he realized that he could lose [the
child]. [The guardian] stopped using methamphetamine, arranged for his own drug tests

                                              13
to show that he had stopped using, enrolled in a class concerning controlled substances,
and acknowledged his use of methamphetamine at the jurisdictional hearing.” (L.C.,
supra, 38 Cal.App.5th at p. 653.)
              Despite Mother’s view of the case, L.C.’s contrast in the level of
acknowledging methamphetamine use supports a conclusion here that it was reasonable
for the juvenile court to infer that Mother was not confronting her substance abuse.
(O.B., supra, 9 Cal.5th at pp. 1011-1012.) The substantial evidence standard of review
does not allow us to reach undisputed factual points that were material to the appeal in
L.C. For example, there the guardian’s acknowledgement of drug use allowed the
appellate court to rely on his undisputed representations that he only used drugs while
away from the child’s home as the child was being cared for by another adult. (L.C.,
supra, 38 Cal.App.5th at p. 648.) In contrast, given Mother’s categorical denial of her
otherwise unimpeached positive drug patch results, the substantial evidence contradicting
her denial requires us to presume against Mother’s position that “there was no evidence
that Mother had ingested drugs during the time F.L. was in her care.” In other words,
L.C. does not support a conclusion the court in this case made its findings based on
insufficient evidence.
              Mother correctly notes that the L.C. court stated substance abuse “is shown
by a diagnosis from a medical professional or by evidence of criteria recognized by the
medical profession as indicative of a substance abuse disorder.” (L.C., supra,
38 Cal.App.5th at p. 652.) While either a medical diagnosis, like the polysubstance
diagnosis Mother’s physician assistant communicated in this case, or evidence
establishing clinical substance abuse is relevant information in determining abuse, neither
is necessarily required to establish a finding of substance abuse, at least where the parent
categorically denies using illicit drugs despite repeated and scientifically unimpeached
positive test results. (See In re K.B. (2021) 59 Cal.App.5th 593, 601 [rejecting argument
that court must use clinical definitions of substance abuse to distinguish use from abuse];

                                             14
In re Rebecca C. (2014) 228 Cal.App.4th 720, 725 [medical diagnosis parent has
substance abuse problem is not a required element of proof to find substance abuse under
jurisdictional statute]; In re Christopher R., supra, 225 Cal.App.4th at p. 1218 [clinical
definition of substance abuse “is not a comprehensive, exclusive definition mandated by
either the Legislature or the Supreme Court”; evidence may show parent is a current
substance abuser even if parent’s conduct “fell outside” clinical definitions].)
              Given the above, substantial evidence supports the determination that the
allegations of the 387 petition were true, that the court’s earlier dispositional ruling for
the child was ineffective, and that there were no reasonable alternative means of
protecting F.L. other than removal from Mother’s custody. None of Mother’s evidentiary
challenges provide a ground to reverse the court’s 387 petition ruling under the
substantial evidence standard of review. Although it is not disputed Mother loves her
daughter, showed that love during visits, and put forth effort in programs, these points do
not override the substantial evidence supporting the juvenile court’s substance abuse
findings on the 387 petition that justified the removal of F.L. from Mother’s physical
custody while Mother continued to participate in SSA-offered programs.




                                              15
                                           III
                                      DISPOSITION
             The juvenile court’s September 16, 2021 order is affirmed.



                                                 ZELON, J.*

WE CONCUR:



O’LEARY, P. J.



BEDSWORTH, J.

*Retired Justice of the Court of Appeal, Second Appellate District, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.




                                           16